DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto et al (US Patent 7,446,813 B2).
With regard to claim 1: Nakamoto discloses a camera supporting device which includes a supporting frame (outer body 1); an outer casing 20, rotatably connected to 21 fitting within support hole 22 of the supporting frame which enables rotation around the X-axis as labeled in Figure 1, see column 4 lines 40-47); a camera holding structure (combination of 11 and 13 which is independent from the outer casing and rotatably connected to the supporting frame (the holding structure is able to rotate around the x-axis and y-axis as described in column 4 lines 19-32); and a linkage mechanism (linking mechanism 23) which comprises a driving part 23a and a driven part 23b kinematically connected to the driving part (the driving part is capable of moving the driven part, as described in column 5 lines 13-18) with the driving part being fixedly connected to the camera holding structure and the driven part being fixedly connected to the outer casing (the driving part takes the form of a pin formed on support member 13 and the driven part a cutout in the outer casing, see column 5 lines 3-6), wherein the camera holding structure is linked with the outer casing through the linkage mechanism (see column 5 lines 1-3).
With regard to claim 2: The camera supporting device of Nakamoto includes a driving device (motor 17) wherein the driving device is engaged with the camera holding structure and controllable to drive the camera holding structure to rotate (around the X axis, see column 4 lines 14-27) so that the camera holding structure drives the outer casing to rotate through the linkage mechanism (see column 5 lines 13-18 disclosing movement of the outer casing in response to motor-driven movement of the camera holding structure).
With regard to claim 4: The driving part of Nakamoto is configured to be a protrusion (a pin), and the driven part comprises two pushing portions (the two opposing convex surfaces of the cutout which the pin portion bears against during movement, in 
With regard to claim 8: the outer casing comprises a curved guiding slot (part 23b, which forms part of the linking member) and the supporting frame comprises a guiding protrusion (engagement pin 23a) with the guiding protrusion being relatively slidably disposed in the curved guiding slot (see column 5 lines 1-6 and 19-25 disclosing sliding engagement between the slot and the pin allowing for relative motion about the y-axis while retaining the ability to drive the outer casing in response to rotation around the x-axis).

Claims 1, 5-7, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiba (US Patent 9,042,714 B2).
With regard to claims 1 and 11: Aiba discloses a camera and camera supporting device which comprises a camera supporting device with a supporting frame (foundation part 70; an outer casing 14 rotatably connected to the supporting frame and having a light permeable cover 16 (the camera lens captures images through the dome cover); a camera holding structure (82 and the camera/lens frame elements mounted thereon) which is independent of the outer casing and rotatably connected to the supporting frame (via tilt shaft member 84); and a linkage mechanism (combination of 60 and a lens (36 and 32), the lens facing the light-permeable dome cover so that the image capturing device captures external images through the light-permeable cover (the assembled arrangement can be seen in Figure 1 with the camera lens inside of the dome cover).
With regard to claims 5 and 16: In Aiba the kinematic connection between the driving part and the driven part is accomplished through a least one gear (the gears can be best seen in Figure 12, and include gears 302, 308, and 358 as discussed in column 16 line 64 through column 17 line 56).
With regard to claims 6 and 17: In Aiba the linkage mechanism comprises an intermediate gear (element 202) which includes a plurality of outer teeth 302 and a plurality of inner teeth 308, with the driving part meshing with the plurality of inner teeth 
With regard to claims 7 and 18: The configuration of Aiba is such that the camera holding structure and the outer casing respectively rotate simultaneously (when the outer casing is turned) and at different speeds.  This is because while the gear ratios are not disclosed the camera holding structure is smaller in diameter than the outer casing (with the camera holding structure being entirely within the outer casing) meaning there does not exist a gear ratio for which the two elements could not be reasonably considered to move at different speeds (if the ratio is such that the rotational rate in rotations per minute of the two elements is the same the circumferential speed of the two elements would be different due to the outer casing having a larger diameter, and if the ratio is such that the circumferential speed of the two elements is the same the rotational rate would be different). 

Claims 1, 2, 9, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 10-0847088 B1, English machine translation attached).
With regard to claims 1 and 11: Kim discloses a camera which includes a camera supporting device which comprises: a supporting frame (combination of circular pedestal 161 and dome shaped cover 120); an outer casing 170 rotatably connected to the supporting frame (sliding within cut-away portion 123 of the dome cover) which includes a light permeable cover (defined by lens fixing holder 172, through which the lens is aimed and which is disclosed as being transparent); a camera holding structure (the outer housing of camera 132) which is rotatably connected to the supporting frame 172 and the outermost surface of the lens barrel 131) which includes a driving part fixedly connected with the camera holding structure (the outermost surface of the lens barrel, which is mounted to the camera assembly) and a driven part which is fixedly connected to the outer casing (the lens fixing holder in which the lens barrel is positioned, and which is integrated into the outer casing) which results in linkage of the camera holding structure with the outer casing (when the camera holding structure is driven to rotate the outer frame is also driven to move along the cutout of the dome cover), and an image capturing device which is fixed on the camera holding structure and which comprises a lens (the image capturing portions of the camera module 130, contained within the outer housing of the camera module130, and the lenses contained within the lens barrel 131), the lens facing the light-permeable cover so that the image-capturing device captures external images through the light permeable cover.
With regard to claims 2 and 13: Kim discloses that the camera supporting device includes a driving device which is engaged with the camera holding structure and controllable to drive the camera holding structure to rotate so that the camera holding structure drives the outer casing to rotate through the linkage mechanism (camera driving motor 152 causes the rotational movement of the camera holding structure, which causes movement of the outermost surface of the camera lens held by the camera holding structure, which causes movement of the outer casing).
With regard to claims 9 and 20: The camera and camera supporting device of Kim includes a device base (upper housing 110) with the supporting frame being rotatably connected to the base portion (via rotational structure 151 and 151a) such that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pettegrew et al (US PGPub 2004/0223062 A1).
With regard to claims 3 and 14: Kim does not go into detail regarding the mechanical structure of the driving device, and thus does not teach that the driving device comprises a motor, a driving pulley, a driven pulley attached to the camera holding structure, and a belt wrapping the driving pulley and the driven pulley such that the motor is controllable to drive the driving pulley to rotate to drive the driven pulley to rotate through the belt.
The use of belt drives to transmit power from a motor to a camera holding structure is however well known in the art of camera supporting devices.  Pettegrew teaches such a configuration, using a tilt drive motor 550 with attached drive pulley 510 to drive a drive belt 520 which is looped around a drive pulley 530 attached to a camera holding structure 500 to allow the motor to drive the movement of the camera holding structure. This belt-drive arrangement is taught as being more precise, quieter, and requiring less maintenance than alternative drive arrangements, see ¶0052-0053.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the driving device of Kim as a motor, pulley, and belt drive system as in Pettegrew in order to allow the camera holding structure to be driven . 

Allowable Subject Matter
Claims 10, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not indicate that the claimed limitations were known or would have been obvious to a person having ordinary skill in the art at the time of filing.  While there are elements in the prior art which may correspond to the limitations added in claims 10, 12, and 19 the rejection of the claims upon which the objected-to claims depend require particular interpretations of the prior art structures (such as the lens barrel and camera housing forming part of the camera holding structure) which conflict with considering the prior art elements as reasonably corresponding to the claimed elements. 
Other prior art designs do incorporate elements which are kinematically connected to movement of the camera holding structure, but in these prior art structures the elements cannot be reasonably considered to be “outer” casings.  See for example Chu et al (US Patent 9,628,683 B2) in which a shielding member is connected to the movement of the camera holding structure via a protrusion and groove arrangement, but the shielding member is intended to be enclosed within an outer dome and thus cannot be considered to be an “outer casing” as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.